Case 1:20-cv-00733-JTN-RSK ECF No. 4 filed 08/05/20 PagelD.56 Page 5 of 9
AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

n Matth i
att Case No.  1:20-cv-733
Hon.

Janet T. Neff
TO: Darron Ray Taylor

v. ADDRESS:
ADR Billing LLC, EPPSSA LLC, DRS Processing LLC,
Knox Brothers Homes LLC, Darron Ray Taylor, Ebony

Terrell Minter, Bernard N. Wescott, Darryl Tyrone

Miller, and Chereka Lynette Tinsley, Defendants.

 

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS
Phillip C. Rogers (P34358)

: Attorney at Law
YOU ARE HEREBY SUMMONED and required to serve 6140 28th Street SE, Suite 115

upon plaintiff, an answer to the attached conplaint or a motion ;

wae Rule 12 of the Federal Rules of Civil Procedure within Grend Rapids, Michigan 49546-6838
21 days after service of this sum mons on you (not ChLerK OF COURT

counting the day you received it). Ify ou fail to respond,

judgment by default will be entered against you for the relief

demanded in the complaint. You must also file your answer

or motion with the Court.

A lawsuit has been filed against you.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI. 49503
P.O. Box 698, 314 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933
8/5/2020

‘ By. Deputy Clerk Date

PROOF OF SERVICE

This summons for Patron Ray Tavior was received by me on &1 S| weo
name of incivis '

(CII personally served the summons on the individual at

 

 

 

 

 

 

 

on {place where served)
Tae}
(JI left the summons at the individual’s residence or usual place of abode with meas , a person
of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.
ey
(Bl served the summons on _GREGoR>} (Q. NEN Ove ESQ . , who is designated by law to accept service
of process on behalf of DARRoN RAL TANS on el is loz
(name of organization) (cate)

[[]! returned the summons unexecuted because
BOther fpecgy CERT. Mare Toth Boo OOD HoTI 35949

 

 

 

 

My fees are $ for travel and $ for services, for a total of $
i declare under the penalty of perjury that this information is true.
ahi | C P3435)
Date: (> |[2@oLo =
ver f Signore
Additional information regarding attempted service, etc.: Daw p ¢- POCERS — Aman Fac ON Wantas
Server's printed name and title
bo 256 Fr SE MUST

 

Server's aaeiress

GOrvD (LAPS me Hass
